Citation Nr: 0920352	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the Board issued a decision which denied an 
increased evaluation for PTSD.  The Veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an October 2008 order, the Court granted 
the parties' Joint Motion to vacate and remand the Board's 
decision.  Pursuant to the actions requested in the Joint 
Motion, the case has been remanded to the Board for 
development and readjudication consistent with the directives 
contained therein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more 
disabling than the current 50 percent evaluation reflects.  

The Veteran's attorney notes that the Veteran continues to 
receive treatment for his PTSD from the VA Medical Center in 
San Diego, California.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, AMC/RO should obtain 
these reports as they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
the claim.  

Review of the record also reveals that the Veteran last 
underwent a VA examination in May 2005.  To ensure that the 
record reflects the current severity of his condition, the 
Board finds that a more contemporaneous examination is needed 
to properly evaluate the service-connected disability under 
consideration.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered 
"contemporaneous").  The examination should include a 
review of the Veteran's claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examination in May 2005.  

Also, the Veteran is appealing the original assignment of the 
disability rating for his service-connected PTSD following 
the award of service connection.  In such a case, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Given the foregoing, the 
disability evaluation must be considered from November 2002 
to the present.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  The AMC/RO should obtain complete 
copies of any medical records, not 
already in the claims file, pertaining to 
treatment or evaluation of the Veteran's 
service-connected PTSD.  These records 
should include (but are not limited to) 
the treatment reports, including 
counseling sessions, from the VA Medical 
Center in San Diego.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform him and request that he obtain and 
submit it.

3.  The Veteran should be scheduled for 
VA examination of his service-connected 
PTSD.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies should be 
accomplished, and all signs and symptoms 
of PTSD should be reported in detail.  
The examiner is requested to use a 
multiaxial assessment, to assign a Global 
Assessment of Functioning (GAF) score, 
explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  

Any disabling manifestations specifically 
attributable to PTSD must be fully 
outlined and differentiated from symptoms 
caused by any non service-connected 
disorders.  The examiner should provide a 
complete rationale for all conclusions 
reached and should discuss those findings 
in relation to the pertinent evidence of 
record, particularly the Veteran's 
previous VA examinations conducted in May 
2003 and May 2005.  The examiner should 
also describe the impact of the Veteran's 
PTSD on his occupational and social 
functioning.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  The AMC/RO 
should also consider whether referral 
under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  The Veteran and his 
attorney should be given opportunity to 
present evidence and argument on this 
point.  If the case is referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the Veteran.  

5.  If the benefit sought on appeal 
remains denied, furnish the Veteran and 
his attorney an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




